Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/783307, filed on 02/06/2020. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 17-20 recites the limitation "the first yield strain being at least 10 percent" in line 3.  It is unclear what percent this limitation is referencing, i.e. 10 percent of what?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 4,793,442 to Heckler et al (henceforth referred to as Heckler). 
Regarding claims 1-2, 11, and 13-14, Heckler discloses a combined elevator vibration isolation and load measurement element comprising: 
a vibration isolation pad (i.e. Fig. 2, upper ref. 66) with two opposite substantially planar surfaces;
an elastic material layer (i.e. Fig. 2, lower ref. 66) permanently attached to a first of the two substantially planar surfaces of the vibration isolation pad; and 
a load sensor arrangement (i.e. Fig. 3, ref. 68) integrated into the combined elevator vibration isolation and load measurement element, 
whereby a load acting on the combined elevator vibration isolation and load measurement element can be measured with the load sensor arrangement as a function of the compression of the elastic material layer. 
Wherein the elastic material layer is formed of a pressure mat (i.e. Fig. 2, ref. 62, 64) comprising pressure cells (i.e. Column 5, line 5: “load cell 68”) within the pressure mat whereby the load sensor arrangement measures the pressure in the pressure cells, said pressure being a function of the load acting on the vibration isolation pad.  
An elevator (i.e. Fig. 1) comprising: 

a shaft (i.e. Fig. 1, ref. 22); 
a hoisting machinery (i.e. Fig. 1, ref. 42) with a traction sheave (i.e. Fig. 1, ref. 44);
hoisting ropes (i.e. Fig. 1, ref. 48); 
a counterweight (i.e. Fig. 1, ref. 40); and 
a controller (i.e. Fig. 4); 
wherein the hoisting ropes pass over the traction sheave so  that the car is suspended with the hoisting ropes on a first side of the traction sheave and the counterweight is suspended with the hoisting ropes on a second opposite side of the traction sheave, the car moving upwards and downwards between landings in the elevator shaft, the elevator being provided with the combined elevator vibration isolation and load measurement element according to claim 1. 
 Wherein the hoisting ropes are attached to a support bar (i.e. Fig. 2 shows rods through ref. 56), said support bar being attached via at least one combined elevator vibration isolation and load measurement element (i.e. Fig. 2, ref. 54) to a frame (i.e. Fig. 1, ref. 32) of the car or to support surface in the shaft or a machine room. 
Wherein the car is supported via at least one combined elevator vibration isolation and load measurement element (i.e. Fig. 1, ref. 54) on the car frame (i.e. Fig. 1, ref. 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,793,442 to Heckler et al.
Regarding claims 8-9 and 15-16, Heckler does not specifically teach the thickness of the vibration isolation pad is in range of 20-70mm nor teach the thickness of the elastic material layer is in range of 2-6mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an isolation pad range of 20-70mm and an elastic material layer range of 2-6mm so that the isolation pad may provide a buffer while the elastic layer can provide sensitivity to the sensors since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum  or workable ranges involves only routine skill in the art. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,793,442 to Heckler et al in view of JP 2000-255938 to Son (henceforth referred to as Son).
Regarding claim 4, Heckler does not specifically teach the load sensor arrangement comprising electrodes. However, electrode sensors are known in the art. For example, Son teaches a similar vibration isolation and load measurement element (i.e. Fig. 2) comprising an elastic material layer (i.e. Fig. 2, ref. 210) and a load sensor arrangement comprising electrodes (i.e. Fig. 2, ref. 220) arranged at a distance apart and attached to a first surface of the elastic material layer. It would have been obvious to one of ordinary skill in the art before the effective . 
 
Claims 3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,793,442 to Heckler et al in view of US Patent No. 7,926,622 to Henneau (henceforth referred to as Henneau). 
Regarding claim 3, Heckler does not specifically teach the load measurement element comprises electrical antennas to measure inductively. However, Henneau teaches a vibration isolation and load measurement element comprising a vibration isolation pad (i.e. Fig. 3, ref. 22) and a load sensor arrangement (i.e. Fig. 3, ref. 29) can be measured inductively, the compression of the elastic material layer and thereby the load acting on the vibration isolation pad may be measured (i.e. Column 3, lines 31-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical antennas as taught in Henneau in the elevator vibration isolation and load measurement element as taught in Heckler so that the inductive switch can be electrically connected to a motor via safety circuits and there would have been reasonable expectation of success. 
Regarding claims 12-13, Heckler does not specifically teach the vibration isolation and load measurement element is mounted on a machinery bedplate. However, Henneau teaches and elevator (i.e. Fig. 3), hoisting ropes (i.e. Fig. 3, ref. 7) attached to a support bar (i.e. Fig. 3, . 

Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,056,747 to Brugger et al teaches a load measuring device for an elevator;
US Patent No. 5,306,879 to Pearson teaches a load measuring device for an elevator;
US Patent No. 6,305,503 to Suzuki et al teaches a load measuring device for an elevator;
CN 110255332 to Li teaches a load measuring device for an elevator.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654